Exhibit 10.15
Employment Agreement
          This Agreement is entered into as of December 30, 2008, by and between
Christopher Putnam (the “Executive”) and Synchronoss Technologies, Inc., a
Delaware corporation (the “Company”). Executive and the Company agree that the
Employment Agreement dated as of June 15, 2006 between the Company and the
Executive shall be terminated as of December 31, 2008.
1. Duties and Scope of Employment.
          (a) Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Executive in the position of
Executive Vice President of Sales. The Executive shall report to the Company’s
President or Chief Executive Officer.
          (b) Obligations to the Company. During his Employment, the Executive
(i) shall devote his full business efforts and time to the Company, (ii) shall
not engage in any other employment, consulting or other business activity that
would create a conflict of interest with the Company, (iii) shall not assist any
person or entity in competing with the Company or in preparing to compete with
the Company and (iv) shall comply with the Company’s policies and rules, as they
may be in effect from time to time.
          (c) No Conflicting Obligations. The Executive represents and warrants
to the Company that he is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Agreement. The Executive represents and warrants that he will not use or
disclose, in connection with his Employment, any trade secrets or other
proprietary information or intellectual property in which the Executive or any
other person has any right, title or interest and that his Employment will not
infringe or violate the rights of any other person. The Executive represents and
warrants to the Company that he has returned all property and confidential
information belonging to any prior employer.
          (d) Commencement Date. The Executive previously commenced full-time
Employment. This Agreement shall govern the terms of Executive’s Employment
effective as of January 1, 2009 (the “Commencement Date”) through the Term.
2. (a) Salary. The Company shall pay the Executive as compensation for his
services a base salary at a gross annual rate of not less than $180,000. Such
salary shall be payable in accordance with the Company’s standard payroll
procedures. (The annual compensation specified in this Subsection (a), together
with any increases in such compensation that the Company may grant from time to
time, is referred to in this Agreement as “Base Salary.”).
3. Vacation and Employee Benefits. During his Employment, the Executive shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time, with a minimum of 20 vacation days per
year. During his

 



--------------------------------------------------------------------------------



 



Employment, the Executive shall be eligible to participate in the employee
benefit plans maintained by the Company, subject in each case to the generally
applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.
4. Business Expenses. During his Employment, the Executive shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with his duties hereunder. The Company shall reimburse
the Executive for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
5. Term of Employment.
          (a) Employment Term. The Company hereby employs Executive to render
services to the Company in the position and with the duties and responsibilities
described in Section 1 for the period commencing on the Commencement Date and
ending upon the earlier of (i) three (3) years from such date, and (ii) the date
Executive’s Employment is terminated in accordance with Subsection 5(b) (the
“Term”). After the initial three-year term of this Agreement Executive’s
Employment shall be “at will” and either Executive or the Company shall be
entitled to terminate Executive’s Employment at any time and for any reason,
with or without cause. However, this Agreement will not govern the terms of
Executive’s employment after the Term
          (b) Termination of Employment. The Company may terminate the
Executive’s Employment at any time and for any reason (or no reason), and with
or without Cause (as defined below), by giving the Executive 30 days’ advance
notice in writing. The Executive may terminate his Employment by giving the
Company 30 days’ advance notice in writing. The Executive’s Employment shall
terminate automatically in the event of his death. The termination of the
Executive’s Employment shall not limit or otherwise affect his obligations under
Section 7.
          (c) Rights Upon Termination. Upon Executive’s voluntary termination of
Employment or the Company’s termination of Executive’s Employment for Cause,
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 1 2, and 3 for the period preceding the
effective date of the termination and no other benefits. Upon the Company’s
termination of Executive’s Employment other than for Cause, Executive shall only
be entitled to the compensation, benefits and reimbursements described in
Sections 1, 2, and 3 for the period preceding the effective date of the
termination and the severance pay benefits described in Section 6. The payments
under this Agreement shall fully discharge all responsibilities of the Company
to Executive. This Agreement shall terminate when all obligations of the parties
hereunder have been satisfied.
          (d) Rights Upon Death or Disability. If Executive’s Employment ends
due to death, Executive’s estate shall be entitled to receive an amount equal to
his earned but unpaid sales commissions as of the time his death occurred. If
Executive’s Employment ends due to Permanent Disability (as such term is defined
below), Executive shall be entitled to receive an amount equal to his earned bu
unpaid commissions as of the time his Employment ended and the

2



--------------------------------------------------------------------------------



 



Consolidated Omnibus Budget Reconciliation Act (“COBRA”) benefits described in
the next sentence. If Executive or his personal representative elects to
continue health insurance coverage under COBRA for Executive and his dependents
following the termination of his Employment due to Permanent Disability, then
the Company will pay the monthly premium under COBRA until the earliest of
(a) the close of the 24-month period following the termination of his
Employment, (b) the expiration of his continuation coverage under COBRA or
(c) the date he becomes eligible for substantially equivalent health insurance
coverage in connection with new employment
6. Termination Benefits.
          (a) Preconditions. Any other provision of this Agreement
notwithstanding, Subsections (b) and (c) below shall not apply unless the
Executive:
               (i) Has executed a general release of all claims (substantially
in the form attached hereto as Exhibit A) (the “Release”);
               (ii) Has returned all property of the Company in the Executive’s
possession; and
               (iii) If requested by the Board, has resigned as a member of the
Board and as a member of the boards of directors of all subsidiaries of the
Company, to the extent applicable.
The Executive must execute and return the Release within the period of time set
forth in the Release.
          (b) Severance Pay in the Absence of a Change in Control. If, during
the term of this Agreement and prior to the occurrence of a Change in Control or
more than 12 months following a Change in Control, the Company terminates the
Executive’s Employment with the Company for a reason other than Cause or
Permanent Disability and a Separation occurs (as such terms are defined below),
then the Company shall pay the Executive a lump sum severance payment equal to
(i) one and one-half times his Base Salary in effect at the time of the
termination of Employment and (ii) all unpaid sales commissions earned by the
Executive as of the time of the termination of Employment. If, during the term
of this Agreement and prior to the occurrence of a Change in Control or more
than 12 months following a Change in Control, Executive resigns his Employment
for Good Reason and a Separation occurs (as such term is defined below), then
the Company shall pay the Executive a lump sum severance payment equal to
(i) one times his Base Salary in effect at the time of the termination of
Employment and (ii) all unpaid sales commissions earned by the Executive as of
the time of the termination of Employment. However, the amount of the severance
payment under this Subsection (b) shall be reduced by the amount of any
severance pay or pay in lieu of notice that the Executive receives from the
Company under a federal or state statute (including, without limitation, the
Worker Adjustment and Retraining Notification Act).

3



--------------------------------------------------------------------------------



 



          (c) Severance Pay in Connection with a Change in Control. If, during
the term of this Agreement and within 12 months following a Change in Control,
the Company terminates the Executive’s Employment with the Company for a reason
other than Cause or Permanent Disability or the Executive resigns his Employment
for Good Reason and a Separation occurs, then the Company shall pay the
Executive a lump sum severance payment equal to (i) two times his Base Salary in
effect at the time of the termination of Employment plus (ii) all unpaid sales
commissions earned by the Executive as of the termination of Employment.
However, the amount of the severance payment under this Subsection (c) shall be
reduced by the amount of any severance pay or pay in lieu of notice that the
Executive receives from the Company under a federal or state statute (including,
without limitation, the Worker Adjustment and Retraining Notification Act).
          (d) Parachute Taxes. If amounts paid or payable or distributed or
distributable pursuant to the terms of this Agreement (the “Total Payments”)
would be subject to the excise tax imposed by section 4999 of the Code, and the
regulations thereunder or any interest or penalties with respect to such excise
tax (such excise tax and any such interest or penalties are collectively
referred to as the “Excise Tax”), then the Total Payments shall be reduced to
ensure that the Total Payments are not subject to Excise Tax. In determining
whether to cap the Total Payments, compensation or other amounts that the
Executive is entitled to receive other than pursuant to this Agreement shall be
disregarded. All determinations and calculations required to be made under this
provision will be made by an independent accounting firm selected by Executive
from among the largest eight accounting firms in the United States (the
“Accounting Firm”). If the Accounting Firm determines that the Total Payments
are to be reduced under the preceding sentences, then the Company will promptly
give Executive notice to that effect and a copy of the detailed calculation
thereof. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Total Payments equal the reduced amount
determined by the Accounting Firm, then the reduction shall occur in the
following order: (1) reduction of cash severance payments and (2) reduction of
other benefits paid to the Executive under this Agreement. All determinations
made by the Accounting Firm under this Subsection 6(d) shall be binding upon the
Company and the Executive and shall be made within 10 business days of the date
when an amount becomes payable or transferable. As promptly as practicable
following such determination, the Company shall pay or transfer to or for the
benefit of the Executive such amounts as are then due to him. The fees of the
Accounting Firm shall be paid by the Company.
          (e) Definition of “Cause.” For all purposes under this Agreement,
“Cause” shall mean:
               (i) An unauthorized use or disclosure by the Executive of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company;
               (ii) A material breach by the Executive of any material agreement
between the Executive and the Company;
               (iii) A material failure by the Executive to comply with the
Company’s written policies or rules;

4



--------------------------------------------------------------------------------



 



               (iv) The Executive’s conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State thereof;
               (v) The Executive’s gross negligence or willful misconduct which
causes material harm to the Company;
               (vi) A continued failure by the Executive to perform reasonably
assigned duties after receiving written notification of such failure from the
Board; or
               (vii) A failure by the Executive to cooperate in good faith with
a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested the Executive’s cooperation
          (f) Definition of “Code.” For all purposes under this Agreement,
“Code” means the Internal Revenue Code of 1986, as amended..
          (g) Definition of “Good Reason.” For all purposes under this
Agreement, “Good Reason” exists upon:
               (i) a change in the Executive’s position with the Company that
materially reduces his level of authority or responsibility;
               (ii) a reduction in the Executive’s base salary by more than 10%
unless pursuant to a Company-wide salary reduction affecting all Executives
proportionately;
               (iii) relocation of the Executive’s principal workplace by more
than 50 miles;
               (iv) a substantial reduction, without good business reasons, of
the facilities and perquisites (including office space and location) available
to the Executive immediately prior to such reduction; or
               (v) a material reduction in the kind or level of employee
benefits to which the Executive is entitled immediately prior to such reduction
with the result that the Executive’s overall benefits package is significantly
reduced, unless such reduction is made in connection with a reduction in the
kind or level of employee benefits of employees of the Company generally.
A condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after such condition
comes into existence and the Company fails to remedy such condition within
30 days after receiving the Executive’s written notice. In addition, the
Executive’s resignation must occur within 12 months after the condition comes
into existence.
          (h) Definition of “Permanent Disability.” For all purposes under this
Agreement, “Permanent Disability” shall mean the Executive’s inability to
perform the essential

5



--------------------------------------------------------------------------------



 



functions of the Executive’s position, with or without reasonable accommodation,
for a period of at least 120 consecutive days because of a physical or mental
impairment.
          (i) Commencement of Severance Payments. Payment of the severance pay
provided for under this Agreement will be made on the first regularly scheduled
payroll date that occurs on or after 45 days after the Executive’s Separation,
but only if the Executive has complied with the release and other preconditions
set forth in Subsection (a) (to the extent applicable). If the Company
determines that the Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then (i) the severance payments under Section 6, to the
extent not exempt from Section 409A of the Code, shall be paid during the
seventh month after the Executive’s Separation and (ii) the amounts that
otherwise would have been paid during the first six months following the
Executive’s Separation shall be paid in a lump sum when such payments commence.
          (j) Definition of “Separation”. For all purposes under this Employment
Agreement, “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
7. Non-Solicitation and Non-Disclosure.
          (a) Non-Solicitation. During the period commencing on the date of this
Agreement and continuing until the second anniversary of the date the
Executive’s Employment terminated for any reason, the Executive shall not
directly or indirectly, personally or through others, solicit or attempt to
solicit (on the Executive’s own behalf or on behalf of any other person or
entity) either (i) the employment of any employee or consultant of the Company
or any of the Company’s affiliates or (ii) the business of any customer of the
Company or any of the Company’s affiliates in a manner that could constitute
engaging in sale of goods or services in or for a Restricted Business (as
defined below) or otherwise interferes with Company’s relationship with such
customer.
          (b) Non-Competition. As one of the Company’s executive and management
personnel and officer, Executive has obtained extensive and valuable knowledge
and confidential information concerning the business of the Company, including
certain trade secrets the Company wishes to protect. Executive further
acknowledges that during his Employment he will have access to and knowledge of
Proprietary Information (as defined below). To protect the Company’s Proprietary
Information, Executives agrees that during his Employment with the Company,
whether full-time or half-time and for a period of 24 months after his last day
of Employment with the Company, he will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” as defined
below. It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock he
presently owns shall not constitute a violation of this provision.

6



--------------------------------------------------------------------------------



 



          (c) Definitions. The term “Proprietary Information” shall mean any and
all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, Proprietary Information
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company. “Restricted Business” shall mean the design, development, marketing or
sales of software, or any other process, system, product, or service marketed,
sold or under development by the Company at the time Executive’s Employment with
the Company ends. “Restricted Territory” shall mean any state, county, or
locality in the United States in which the Company conducts business.
          (d) Reasonable. Executive agrees and acknowledges that the time
limitation on the restrictions in this Section 7, combined with the geographic
scope, is reasonable. Executive also acknowledges and agrees that this provision
is reasonably necessary for the protection of Proprietary Information, that
through his Employment he shall receive adequate consideration for any loss of
opportunity associated with the provisions herein, and that these provisions
provide a reasonable way of protecting the Company’s business value which will
be imparted to him. If any restriction set forth in this Section 7 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
          (e) Non-Disclosure. The Executive has entered into a Proprietary
Information and Inventions Agreement with the Company, which is incorporated
herein by this reference.
8. Successors.
          (a) Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
          (b) Employee’s Successors. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
9. Miscellaneous Provisions.

7



--------------------------------------------------------------------------------



 



          (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Executive, mailed notices shall be addressed
to him at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
          (b) Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (c) Whole Agreement. No other agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
Proprietary Information and Inventions Agreement contain the entire
understanding of the parties with respect to the subject matter hereof.
          (d) Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. The
Company shall not have a duty to design its compensation policies in a manner
that minimizes the Executive’s tax liabilities, and the Executive shall not make
any claim against the Company or the Board related to tax liabilities arising
from the Executive’s compensation.
          (e) Choice of Law and Severability. This Agreement shall be
interpreted in accordance with the laws of the State of New Jersey (except their
provisions governing the choice of law). If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.
          (f) No Assignment. This Agreement and all rights and obligations of
the Executive hereunder are personal to the Executive and may not be transferred
or assigned by the Executive at any time. The Company may assign its rights
under this Agreement to any entity

8



--------------------------------------------------------------------------------



 



that assumes the Company’s obligations hereunder in connection with any sale or
transfer of all or a substantial portion of the Company’s assets to such entity.
          (g) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          IN WITNESS WHEREOF, each of the parties has executed this Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

            Christopher Putnam
      Synchronoss Technologies, Inc.
      By          Stephen G. Waldis        President and Chief Executive
Officer     

9